 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Richard J. Chase
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case Nos. 2:18-cr-00250-JCM-NJK
11                                                                    2:16-cr-171-GMN-CWH
                    Plaintiff,                                        2:10-cr-00568-GMN-PAL
12
            v.                                               STIPULATION TO CONTINUE
13                                                             SENTENCING HEARING
     RICHARD J. CHASE,
                                                                   (Second Request)
14
                    Defendant.
15
16
            It is stipulated and agreed to by Federal Public Defender Rene L. Valladares and
17
     Assistant Federal Public Defender Sylvia A. Irvin, counsel for Richard J. Chase, and United
18
     States Attorney Nicholas A. Trutanich and Assistant United States Attorney Daniel Cowhig,
19
     counsel for the United States of America, that the Sentencing and Revocation Hearing currently
20
     scheduled on March 15, 2019, at 10:00 a.m., be vacated and continued to a date and time
21
     convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      This is a request by counsel for the Defendant Richard J. Chase. Counsel for the
24
     Government agrees to the request.
25
26
 1          2.      The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3   change any time limits prescribed in this rule.”
 4          3.      Defense counsel asks for the additional time because Mr. Chase would like his
 5   mother to be present for the hearing. She was injured several months ago and is still going
 6   through physical therapy. As a result of the injury, she lost her job and is relying on friends to
 7   help. The additional time helps her have time to plan to be present for the hearing.
 8          4.      Defense counsel also asks for additional time because Mr. Chase has been
 9   working and taking classes at Nevada Southern Detention Center. He would like to use this
10   requested time to continue to work and complete some of those classes.
11          5.      This additional time will also allow both counsel adequate time to research
12   sentencing issues, file sentencing objections and memoranda, and to prepare for the sentencing
13   hearing.
14          6.      The Defendant is in custody and agrees with the need for the continuance.
15          7.      The parties agree to the continuance.
16          8.      This is the second request for a continuance of the sentencing hearing.
17          DATED this 8th day of March, 2019.
18
19    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
20
21    By: Sylvia A. Irvin                   .           By: Daniel J. Cowhig                .
          SYLVIA A. IRVIN                                  DANIEL J. COWHIG
22        Assistant Federal Public Defender                Assistant United States Attorney
23
24
25
26
                                                        2
 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case Nos. 2:18-cr-00250-JCM-NJK
 4                                                               2:16-cr-171-GMN-CWH
                     Plaintiff,                                  2:10-cr-00568-GMN-PAL
 5
            v.                                         ORDER
 6
     RICHARD J. CHASE,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the Sentencing and Revocation Hearing currently scheduled for

11   Friday, March 15, 2019, at 10:00 a.m., be vacated and continued to May 22, 2019, at the hour

12   of 10:00 a.m.

13                March
            DATED this 7th 8,
                           day2019.
                               of March, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
